Citation Nr: 0204590	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.  

(The issue of entitlement to service connection for low back 
disability will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1988 to 
July 1990, and from January 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board is undertaking additional development on the issue 
of service connection for low back disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the above noted issue.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.  

2.  A chronic gastrointestinal disorder was not present in 
service, peptic ulcer disease was not manifested within one 
year of the veteran's discharge from service, and any 
currently present gastrointestinal disorder is not 
etiologically related to service.  






CONCLUSION OF LAW

Gastrointestinal disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
peptic ulcer disease during service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing.  Under Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate his claim, and the basis of the 
RO's decision with respect to his claim.  The RO has obtained 
service medical records, as well as post-service medical 
evidence identified by the veteran.  Furthermore, the RO has 
afforded the veteran a VA medical examination to determine 
the nature and etiology of his claimed disability.  

The Board specifically notes that the veteran has reported 
that he was hospitalized for three days at Fort Benning, 
Georgia, in 1990, for a stomach disorder.  While the 
veteran's service medical records include 1990 outpatient 
clinical records associated with treatment at Fort Benning, 
there are no records associated with any period of 
hospitalization.  The claims file reflects that following 
initial receipt of the veteran's service medical records from 
the National Personnel Records Center (NPRC) in St. Louis, 
the RO made a specific request for the hospitalization 
records to NPRC, as well as the U.S. Army Personnel Reserve 
Center and Martin Army Hospital at Fort Benning.  None of 
these facilities reported having in their possession any 1990 
hospitalization records.  Therefore, the Board must conclude 
that any such records are unavailable.

The veteran has not otherwise alleged that there is any 
outstanding evidence or information which could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence or information.  In sum, the facts 
pertinent to this claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.  
Therefore, the Board will address the merits of the veteran's 
claim.  



II.  Factual Background

Service medical records disclose that in August 1989, the 
veteran was seen because of complaints of diarrhea and nausea 
of two days' duration.  Clinical evaluation revealed a soft 
abdomen without masses or rebound.  The mid-epigastric area 
was tender, and bowel sounds were present.  The assessment 
was viral syndrome due to lack of fluids.  In September 1989, 
the veteran sought treatment for constipation and stomach 
cramps, with a sudden onset of stomach pain.  The assessment 
was constipation.  In November 1989, the veteran sought 
treatment for stomach cramps.  He reported having blood in 
his stool, vomiting, and being unable to eat.  Clinical 
evaluation revealed the upper stomach area to be tender to 
touch.  There were active bowel sounds, and the veteran's 
stool was guaiac negative.  The assessment was viral 
gastroenteritis.  The treatment plan called for a clear 
liquid diet for 24 hours.  

Thereafter, in April 1990, the veteran was seen because of 
several episodes of vomiting.  There were no complaints of 
diarrhea or abdominal pain.  The veteran denied eating any 
unusual food or drink.  Clinical evaluation revealed an 
obese, soft abdomen, with positive tenderness in the right 
and left quadrants.  There was slight pain in the right 
quadrant, and bowel sounds were active.  The assessment was 
gastritis, and the treatment plan called for a clear liquid 
diet for 24 hours.  In May 1990, the veteran sought treatment 
for morning vomiting.  On clinical evaluation, the veteran's 
abdomen was non tender, bowel sounds were active, and there 
was no rebound tenderness.  The assessment was 
"gastrointestinal," and the treatment plan called for a 
clear liquid diet for 24 hours.  

Subsequently, during a separation medical examination in June 
1990, there were no gastric complaints and clinical 
evaluation of the gastrointestinal system was negative.  

Thereafter, Moore Regional Hospital clinical records, dated 
in April 1992, reflect the veteran's treatment for abdominal 
pain and protracted nausea and vomiting, along with weight 
loss.  These symptoms were noted as possibly related to 
pancreatitis/gastritis or peptic ulcer disease.  The veteran 
was noted to be taking Tagamet, Pepcid, and Carafate.  In May 
1992, an upper GI (gastrointestinal) series performed at 
Moore Regional Hospital was negative.  The esophagus, 
stomach, and duodenum were noted as being normal.  

On VA examination in May 1993, the veteran reported having 
chronic stomach cramps and problems digesting certain foods.  
He indicated that his problems began in service while he was 
stationed at Fort Benning, Georgia.  The examiner noted the 
veteran's appetite was good, but his digestion was poor.  The 
veteran was noted to frequently have digestive discomfort 
without nausea, and that he regurgitated small amounts of 
food.  Clinical evaluation was negative.  An upper GI series 
was normal.  The examiner's diagnosis was indigestion, reflux 
type, with normal examination.  

A Moore Regional Hospital examination report, dated in 
October 1995, reflects the veteran's complaints of abdominal 
pain and vomiting.  The veteran reported a history of 
gastritis, but indicated that he had never previously had the 
symptoms that he was currently experiencing.  The examiner's 
assessment was gastrointestinal distress secondary to 
antibiotic use.  A subsequent examination report, dated in 
March 1996, reflects no gastrointestinal complaints, 
vomiting, or diarrhea.  

A VA hospital summary, dated in July 1996, reflects the 
veteran's report of stomach indigestion for six years.  The 
veteran also reported being unable to eat certain foods.  
Mylanta and Tagamet reportedly helped him.  On examination, 
there was mild tenderness in the epigastric region.  There 
were no masses and bowel sounds were normal.  An 
esophagogastroduodenoscopy and an ultrasound of the abdomen 
were normal.  The report notes the veteran's problem was 
chronic dyspepsia and that his symptoms were strongly 
suggestive of being acid-related.  The discharge diagnosis 
was chronic dyspepsia, probably secondary to peptic ulcer 
disease.  The treatment plan called for the taking of Tagamet 
and a diet not to include any gastric irritants.  

Discharge instructions from Cape Fear Valley Medical Center, 
dated in July 1996, note that examination of the veteran 
revealed gastritis and possible peptic ulcer disease.  

In April 1997, the veteran was examined at Moore Regional 
Family Care Center.  He was noted to be taking Tagamet for 
dyspepsia with some relief.  Examination of the veteran's 
abdomen revealed bowel sounds in all four quadrants.  The 
examiner's impression was dyspepsia.  

A VA examination in September 1997 notes the veteran's report 
of being hospitalized at Fort Benning, Georgia in 1990 
because of vomiting blood off and on for three to four days.  
He also indicated that an upper GI series was conducted at 
that time, and no evidence of an ulcer was found.  The 
veteran further reported that he was told that he had 
gastritis and chronic dyspepsia, and was placed on treatment 
with Tagamet, which he claimed was not helpful.  The examiner 
noted the veteran's complaints of abdominal pains, nausea, 
occasional vomiting, and persistent heart burn since that 
time.  The examiner further noted that the veteran's appetite 
was only fair, and that medications had not improved his 
symptoms, which occurred daily.  The veteran was noted to 
have had an episode of hematemesis two months previously, but 
no recurrence since that time.  On clinical evaluation, the 
abdomen was obese and soft, with some tenderness to pressure 
across the upper abdomen.  No abdominal organs or masses were 
felt.  

The diagnosis was chronic dyspepsia, with a history of 
hematemesis and melena.  The examiner noted that in reviewing 
the veteran's claims file and service records, there was no 
report of an upper GI series in the past.  He indicated, in 
particular, that to determine whether the veteran's current 
medical diagnosis was causally related to his disability in 
service, a review of the records associated with the 
veteran's claimed hospitalization at Fort Benning, GA, would 
be required.  

The report of an examination of the veteran in May 1999 at 
First Health Family Care Center, notes a history of an 
episode of dyspepsia.  Following clinical evaluation, the 
examiner's assessment was normal physical examination with no 
restrictions or disabilities.  

A Moore Regional Hospital examination report, dated in June 
2001, notes the veteran's complaints of vomiting and 
diarrhea.  The examiner's impression was vomiting and 
diarrhea secondary to acute viral illness.  

A VA clinical record, dated in July 2001, notes the veteran's 
multitude of complaints, and a history of stomach pain with 
both hematemesis and hematochezia dating back to 1991.  
Clinical evaluation revealed a soft abdomen with positive 
bowel sounds.  The veteran was noted to have poorly 
reproducible mild tenderness to deep palpation diffusely of 
his abdomen without rebound.  A sample stool was noted as 
being soft and light brown, and heme negative.  The 
examiner's impression included gastroesophageal reflux 
disease (GERD).  

On VA examination in September 2001, the veteran complained 
of a frequent feeling of indigestion.  He reported his 
appetite was fairly good without any loss of weight or 
vomiting, although he felt like vomiting.  The veteran also 
reported frequent nausea.  The examiner noted a negative 
reported history of hematemesis, black stools, or melena.  
There was no reported circulatory disturbance after meals, 
although the veteran did describe some loose stools without 
diarrhea or constipation.  On diagnostic testing, an upper GI 
series revealed findings consistent with duodenitis without 
evidence of active ulceration.  The examiner's diagnosis was 
gastrointestinal complaints, with normal examination of the 
abdomen.  The upper GI series was described by the examiner 
as not showing abnormality except for slight mucosal change 
in duodenum.  The examiner opined that he did not believe the 
veteran's present condition was etiologically related or the 
same condition that the veteran had in service.  He indicated 
that if the veteran had developed an ulcer, it would have 
been well after his service period.  




III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

A determination of direct service connection requires: (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Where a peptic ulcer becomes manifest to a degree of ten 
percent within one year of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  

The veteran's service medical records document treatment for 
abdominal pain, nausea and vomiting in 1989 and 1990.  The 
diagnoses were viral syndrome, viral gastroenteritis, 
gastritis, and "gastrointestinal."  During a separation 
medical examination, the veteran did not report that he had 
been hospitalized at any time for treatment of a stomach 
disorder or that he was on medication.  Furthermore, there 
were no complaints relating to indigestion or reflux disease, 
and the clinical evaluation was negative.  

Post service, the first documented treatment of the veteran 
for a gastrointestinal disorder occurred in April 1992, at 
which time he was treated for abdominal pain, nausea, and 
vomiting. possibly due to gastritis, pancreatitis, or peptic 
ulcer disease.  The diagnoses on subsequent examinations 
included chronic dyspepsia and GERD.  While diagnoses have 
included peptic ulcer disease, all diagnostic studies have 
been negative for peptic ulcer disease.  Furthermore, at no 
time has any examiner related the veteran's current 
gastrointestinal disability to his active service.

As noted above, the veteran was afforded a VA examination in 
September 2001 for the specific purpose of determining if he 
has any current gastrointestinal disability that is 
etiologically related to service.  The examiner reviewed the 
veteran's claims file, to include service medical records.  
The examiner reported the veteran's medical history and 
conducted a clinical evaluation.  The examiner diagnosed the 
veteran with gastrointestinal complaints, and concluded that 
the veteran's current gastrointestinal condition was not 
etiologically related or the same condition that the veteran 
had been diagnosed with in service.  

The veteran was also afforded a VA examination in September 
1997 for the specific purpose of determining whether he has a 
gastrointestinal disability that is etiologically related to 
service.  The examiner reported that he could not make a 
determination as to the relationship between the veteran's 
current condition and service, without reviewing records of 
the veteran's reported hospitalization at Fort Benning in 
1990.  As noted above, an attempt has been made by the RO to 
locate those records without success.  

The record contains no other medical opinion addressing the 
etiology of the veteran's current gastrointestinal condition.  
Thus, the one medical opinion addressing whether the veteran 
currently has a gastrointestinal disability that is 
etiologically related to service is against the veteran's 
claim.  The evidence of a nexus between the veteran's current 
gastrointestinal condition and his military service is 
limited to the veteran's own statements.  As a layperson, he 
is not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for gastrointestinal 
disability is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

